DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the arguments/remarks filed 1/18/21. Claims 1-10 and 12-22 are pending.

Response to Arguments
Applicant's arguments filed 1/18/21 have been fully considered but they are not persuasive. The amended limitations to claims 1, 21 and 22 are directed to Nonfunctional Descriptive Material (see MPEP 2111.05 III) since there is no claimed relationship between the specific stored calibration factors and the system. All that is required of the claims is for circuitry to be able to store calibration factors, which Heiman in view of Levy does (see at least Levy, Col. 4 lines 29-59, Col. 5 lines 20-30 and Figs. 2 and 4). As discussed in the 3/9/21 interview, Applicant may overcome this by adding a limitation where the system uses the specific calibration factors (such as “wherein the calibration factors alpha, beta, gamma, delta, are used to calibrate the at least one mic and the at least one MVS” or similar).
Applicant’s arguments regarding the 35 USC 112(b)/(d) rejections were persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heiman et al. (US 2014/0126729 A1) hereinafter “Heiman,” in view of Levy et al. (US 6,766,025 B1).
As to claim 1, Heiman discloses a speakerphone system (system) (¶0044. Speaker Mode.) comprising: 
at least one loudspeaker, the loudspeaker adapted to generate mechanical vibrations on an enclosure of the system (¶0032 and ¶0044, Fig. 4. Speaker 2302 used as primary speaker. Device casing vibrates. Example given of vibration caused by user speech, however one of ordinary skill in the art would find it obvious that other vibrations, such as those generated by a device speaker, would also be detected.); 
at least one microphone (mic) adapted to convert an input sound acoustic signal into an input sound electrical signal (microphones 2401 and 2402, Fig. 4).
at least one mechanical vibration sensor (MVS) adapted to convert the mechanical vibrations to a mechanical vibration error signal to output the mechanical vibration error 1 activated as a vibration sensor to enhance noise reduction and/or echo cancellation.); and 
circuitry adapted to subtract the MVS output signal from the mic output signal and output the resultant signal as a speakerphone output signal (¶0041-0044, Fig. 4. Speaker 2301 activated as a vibration sensor to enhance noise reduction and/or echo cancellation by processor 210. Subtracting the noise signal from the speech + noise signal to reduce noise is well known in the art.).
Heiman does not expressly disclose the at least one microphone adapted to convert the mechanical vibrations into a mechanical vibrations electrical signal, and to output both of the input sound electrical signal and the mechanical vibrations electrical signal as a mic output signal.
However, Heiman (¶0020, ¶0032) discloses noise reduction and that the microphones pick up noise. Heiman (¶0032) further discloses that the vibrations of the casing may be captured by the speaker (VSensor), and these signal aid in noise reduction in conjunction with signals obtained via standard microphones. This implies that the vibration signal is picked up as noise by the microphones; otherwise, there would be no vibration noise to reduce. Heiman (¶0067) also disclose that the speaker is used as a microphone when it acts as a vibration sensor (¶0067). One of ordinary skill in the art would have found it obvious that if the device casing is vibrating, both the actual microphone(s) and the speaker acting as a microphone would pick up the noise.
	Heiman does not expressly disclose wherein the circuitry is further adapted to store a plurality of calibration factors comprising- 
α, an input-to-output transformation coefficient for acoustic sound signals in regard to the mic (mic acoustic transformation coefficient/calibration factor), 
, an input-to-output transformation coefficient for mechanical vibration signals generated by a loudspeaker in regard to the mic (mic vibration transformation coefficient/calibration factor), 
γ, an input-to-output transformation coefficient for acoustic sound signals in regard to the MVS (MVS acoustic transformation coefficient/calibration factor), and 
δ, an input-to-output transformation coefficient for mechanical vibration signals generated by the loudspeaker in regard to the MVS (MVS vibration transformation coefficient/calibration factor). 
	Heiman in view of Levy discloses wherein the circuitry is further adapted to store a plurality of calibration factors comprising- 
α, an input-to-output transformation coefficient for acoustic sound signals in regard to the mic (mic acoustic transformation coefficient/calibration factor), 
ß, an input-to-output transformation coefficient for mechanical vibration signals generated by a loudspeaker in regard to the mic (mic vibration transformation coefficient/calibration factor), 
γ, an input-to-output transformation coefficient for acoustic sound signals in regard to the MVS (MVS acoustic transformation coefficient/calibration factor), and 
δ, an input-to-output transformation coefficient for mechanical vibration signals generated by the loudspeaker in regard to the MVS (MVS vibration transformation coefficient/calibration factor) (Levy, Col. 4 lines 29-59, Figs. 2 and 4. Memory portion 24 stores characterization data ‘C’ that is used by the processing portion 23 to perform a transform function ‘T’ on the audio data. One of ordinary skill in the art would have found it obvious that other device components could have their own stored characterization data to adjust for distortions as well.). 
Heiman and Levy are analogous art because they are from the same field of endeavor with respect to speaker devices.
Levy. The motivation would have been to adjust the audio output to the loudspeakers distortion (Col. 4 lines 49-53). 
As to claim 2, Heiman in view of Levy discloses wherein the circuitry comprises: 
a first receiver adapted to receive the output of the mechanical vibration sensor (Heiman, amplifier 430, ¶0044, Fig. 4. Amplifier 430 receives output of VSensor 2301.); 
a second receiver adapted to receive the output of the mic (Heiman, ¶0036, Figs. 3 and 4. MUX 330 receives microphone signals 242/244. Further obvious that the microphone input signals could be amplified similar to the loudspeaker input signals as it is well known in the art.); and 
additional circuitry adapted to perform the subtraction of the MVS output signal from the mic output signal (Heiman, ¶0041-0044, Fig. 4. Speaker 2301 activated as a vibration sensor to enhance noise reduction and/or echo cancellation by processor 210. Subtracting the noise signal from the speech + noise signal to reduce noise is well known in the art.).
	As to claim 3, Heiman in view of Levy discloses a first analog to digital converter adapted to digitize an output of the first receiver, and forward the same to the additional circuitry (Heiman, ¶0030, Fig. 4. “The voice codec 220 may convert the analog voice input (e.g., via the ADCs) to a digital voice stream, which may be transferred to the processor 210.”); and 
a second analog to digital converter adapted to digitize an output of the second receiver, and forward the same to the additional circuity (Heiman, ¶0043-0044, Fig. 4. “The voice codec 220 may process the signals (e.g., applying conversion via its ADCs), with the resulting digital signals being fed (as digital signal 216) to the processor 210, for processing thereof.”).
claim 4, Heiman in view of Levy discloses wherein the additional circuitry comprises: a digital signal processor adapted to perform the subtraction of the MVS output signal from the mic output signal (Heiman, ¶0041-0044, Fig. 4. Speaker 2301 activated as a vibration sensor to enhance noise reduction and/or echo cancellation by processor 210. Subtracting the noise signal from the speech + noise signal to reduce noise is well known in the art.).
As to claim 5, Heiman in view of Levy does not expressly disclose wherein the additional circuitry comprises: analog circuitry adapted to perform the subtraction of the MVS output signal from the mic output signal.
	However, using analog circuitry instead of digital circuitry would have been obvious to one of ordinary skill in the art, as it is well known in the art and the only circuitry options are analog or digital.
As to claim 6, Heiman in view of Levy discloses wherein the first receiver comprises: 
a first analog signal line receiver adapted to receive the output of the MVS (Heiman, ¶0044, Fig. 4. Amplifier 430 receives output of VSensor 2301.); 
an amplifier adapted to amplify substantially only audio frequency signals (Heiman, amplifier 430, ¶0044, Fig. 4. Amplifier 430 receives output of VSensor 2301.); and 
a filter adapted to pass substantially only audio frequency signals (Heiman, ¶0048, Fig. 5. “The speaker input signal 530 may undergo, within the pre-processing path 500, filtering (e.g., via a filter 510) to guarantee that the frequencies of signals 520 and 540 are similar.”).
	As to claim 7, Heiman in view of Levy discloses wherein the second receiver comprises: 
a second analog signal line receiver adapted to receive the output of the mic (Heiman, ¶0036, Figs. 3 and 4. MUX 330 receives microphone signals 242/244. Further obvious 
an amplifier adapted to amplify substantially only audio frequency signals (Heiman, ¶0036, Figs. 3 and 4. MUX 330 receives microphone signals 242/244. Further obvious that the microphone input signals could be amplified similar to the loudspeaker input signals as it is well known in the art.); and 
a filter adapted to pass substantially only audio frequency signals (Heiman, ¶0048. Speaker input 530 filtered to match audio input from microphone. This implies that the microphone input is limited to be audio frequency signals. One of ordinary skill in the art would have found it obvious to filter the input of the microphone in order to get an exact frequency range match.).
	As to claim 8, Heiman in view of Levy discloses wherein the MVS is one of a mic, an accelerometer, and a microelectromechanical system (MEMs) integrated accelerometer (Heiman, Abstract, ¶0041-0042 and ¶0044, Fig. 4. Speaker 2301 acts as microphone and used as a vibration sensor).
	As to claim 9, Heiman in view of Levy discloses wherein the at least one loudspeaker is adapted to generate an output sound that is broadcast into a volume of space exterior to that of the enclosure (Figs. 1 and 4. Speaker 2301 outputs sound. ).
Heiman does not expressly disclose wherein the broadcast output sound generates the mechanical vibrations on the enclosure.
	However, unwanted enclosure vibrations caused by an internal loudspeaker are a well-known problem in the art and an almost inherent result of having a loudspeaker (see ¶0003 of the instant application, which discloses, “Unfortunately speakers, by their very nature, vibrate when electrical signals are applied”). This is a result of the physical nature of a loudspeaker and not an actual limiting inventive feature.
claim 10, Heiman in view of Levy does not expressly disclose wherein the at least one loudspeaker is further adapted to generate backscatter sound that is broadcast into a volume of space within the enclosure, and wherein the mechanical vibrations are generated through a combination of the output sound broadcast externally to the enclosure and the backscatter sound broadcast into the volume of the enclosure.
	However, sound waves emanating from the back of a loudspeaker are inherent and what enclosures are in part used for. This is a result of the physical nature of a loudspeaker and not an actual limiting inventive feature.
	As to claim 12, Heiman in view of Levy discloses wherein the circuitry is further adapted to receive a far end audio signal prior to being broadcast by the at least one loudspeaker (Heiman, ¶0032. “The device may be a mobile phone, which the user may be using during a voice call.”), and 
wherein the circuitry is further adapted to generate the speakerphone output signal according to the following equation- 
second speakerphone output signal=((MIC output signal-(ßxfar end audio signal))-MVS output signal)/α (Heiman, ¶0041-0043, noise reduction disclosed. Levy, Col. 4 lines 29-43 discloses using stored characteristics. Obvious that noise reduction includes subtracting noise sources from desired signal.).
	The motivation is the same as claim 11 above.
	As to claim 13, Heiman in view of Levy discloses wherein the MVS is further adapted to convert the input sound acoustic signal into an input sound error signal, and to output both the mechanical vibration error signal and the input sound error signal as an MVS output signal (Heiman, ¶0041-0042 and ¶0044, Fig. 4. Speaker 2301 activated as a vibration sensor to enhance noise reduction and/or echo cancellation. Obvious that voice signal vibrations would also be picked up.)
claim 14, Heiman in view of Levy discloses wherein the circuitry is further adapted to receive a far end audio signal prior to being broadcast by the at least one loudspeaker (Heiman, ¶0032. “The device may be a mobile phone, which the user may be using during a voice call.”), and 
wherein the circuitry is further adapted to generate the speakerphone output signal according to the following equation- 
second speakerphone output signal=((MIC output signal-(ßxfar end audio signal))-MVS output signal)/α (Heiman, ¶0041-0043, noise reduction disclosed. Levy, Col. 4 lines 29-43 discloses using stored characteristics. Obvious that noise reduction includes subtracting noise sources from desired signal.).
	The motivation is the same as claim 11 above.
	As to claim 15, Heiman in view of Levy does not expressly discloses a first network interface adapted to bi-directionally communicate with the circuitry of the speakerphone and one or more external devices (Heiman, ¶0016 and ¶0032. Mobile phone communicates over network. Further, wired network connections are well known in the art for phones.); and 
an external calibration apparatus adapted to calibrate the system and generate the plurality of calibration factors (Levy, Col. 4 lines 59-63. “The speaker receives external control signals including new characterization data for programming/tuning the speaker.”).
	The motivation would have been to update the tuning.
As to claim 18, Heiman in view of Levy discloses wherein the one or more external devices comprise one or more devices interconnected with the system by one or more of a local area network, a wide area network, an Internet, a cellular communications network, a satellite communications network, a landline network, and a Heiman, ¶0016 and ¶0032. Mobile phone communicates over network.).
As to claim 19, Heiman in view of Levy discloses wherein the one or more devices includes one or more of a speakerphone system and a server computer (Heiman, ¶0016 and ¶0032. Mobile phone communicates over network to other communications device.).
As to claim 20, Heiman in view of Levy discloses wherein an output of the mic in regard to an input of an acoustic sound signal can be characterized by the application of the transfer coefficient α to the input acoustic sound signal, 
an output of the MVS in regard to an input of a mechanical vibration signal generated by the loudspeaker can be characterized by the application of the transfer coefficient ß to the input mechanical vibration signal, 
an output of the MVS in regard to an input of the acoustic sound signal can be characterized by the application of the transfer coefficient γ to the input acoustic sound signal, and 
an output of the mic in regard to an input of the mechanical vibration signal generated by the loudspeaker can be characterized by the application of the transfer coefficient δ to the mechanical vibrations signal (Levy, Col. 4 lines 29-59, Fig. 2. Memory portion 24 stores characterization data ‘C’ that is used by the processing portion 23 to perform a transform function ‘T’ on the audio data. One of ordinary skill in the art would have found it obvious that other device components have transfer characteristics as well.). 
	The motivation is the same as claim 11 above.
As to claim 21, Heiman discloses a speakerphone network (network) (¶0016 and ¶0032. Mobile communication system such as a mobile phone communicates with other communications device during a phone call.) comprising: 

one or more of a local area network, a wide area network, a dedicated speakerphone network, a cellular communications network, a satellite communications network, a landline telephone network, and an Internet network (Internet) (¶0016 and ¶0032. Mobile communication system such as a mobile phone communicates with other communications device during a phone call. Communications network implicit, if not inherent.), and wherein the speakerphone comprises 
at least one mechanical vibration sensor (MVS) adapted to convert mechanical vibrations on a speakerphone enclosure (enclosure) to a mechanical vibration error signal, and output the same as an MVS output signal (¶0041-0042 and ¶0044, Fig. 4. Speaker 2301 activated as a vibration sensor to enhance noise reduction and/or echo cancellation.); 
at least one microphone (mic) adapted to convert an input sound acoustic signal into an input sound electrical signal and to output the same as a mic output signal (microphones 2401 and 2402, Fig. 4); and 
circuitry adapted to subtract the MVS output signal from the mic output signal and output the resultant signal as a speakerphone output signal (¶0041-0044, Fig. 4. Speaker 2301 activated as a vibration sensor to enhance noise reduction and/or echo cancellation by processor 210. Subtracting the noise signal from the speech + noise signal to reduce noise is well known in the art.).
	As mentioned above, while Heiman does not expressly disclose a second speakerphone and a network, it is obvious that the other device that the mobile phone is 
Heiman does not expressly disclose wherein the circuitry is further adapted to store a plurality of calibration factors comprising- 
α, an input-to-output transformation coefficient for acoustic sound signals in regard to the mic (mic acoustic transformation coefficient/calibration factor), 
β, an input-to-output transformation coefficient for mechanical vibration signals generated by a loudspeaker in regard to the mic (mic vibration transformation coefficient/calibration factor), 
γ, an input-to-output transformation coefficient for acoustic sound signals in regard to the MVS (MVS acoustic transformation coefficient/calibration factor), and 
δ, an input-to-output transformation coefficient for mechanical vibration signals generated by the loudspeaker in regard to the MVS (MVS vibration transformation coefficient/calibration factor). 
	Heiman in view of Levy discloses wherein the circuitry is further adapted to store a plurality of calibration factors comprising- 
α, an input-to-output transformation coefficient for acoustic sound signals in regard to the mic (mic acoustic transformation coefficient/calibration factor), 
ß, an input-to-output transformation coefficient for mechanical vibration signals generated by a loudspeaker in regard to the mic (mic vibration transformation coefficient/calibration factor), 
γ, an input-to-output transformation coefficient for acoustic sound signals in regard to the MVS (MVS acoustic transformation coefficient/calibration factor), and 
δ, an input-to-output transformation coefficient for mechanical vibration signals generated by the loudspeaker in regard to the MVS (MVS vibration transformation coefficient/calibration factor) (Levy, Col. 4 lines 29-59, Figs. 2 and 4. Memory portion 24 
	The motivation is the same as claim 1 above.
As to claim 22, Heiman discloses a speakerphone network (network) (¶0016 and ¶0032. Mobile communication system such as a mobile phone communicates with other communications device during a phone call.) comprising: 
at least two speakerphones adapted to bi-directionally communicate with each other through an electronics communication network (¶0016 and ¶0032. Mobile communication system such as a mobile phone communicates with other communications device during a phone call. Obvious that other communications device could be a speakerphone.), wherein the network comprises 
one or more of a local area network, a wide area network, a dedicated speakerphone network, a cellular communications network, a satellite communications network, a landline telephone network, and an Internet network (Internet) (¶0016 and ¶0032. Mobile communication system such as a mobile phone communicates with other communications device during a phone call. Communications network implicit, if not inherent.), and wherein the speakerphone comprises 
at least one loudspeaker adapted to generate mechanical vibrations on an enclosure of the system (¶0032 and ¶0044, Fig. 4. Speaker 2302 used as primary speaker. Device casing vibrates. Example given of vibration caused by user speech, however one of ordinary skill in the art would find it obvious that other vibrations, such as those generated by a device speaker, would also be detected.); 
at least one microphone (mic) adapted to convert an input sound acoustic signal into an input sound electrical signal (microphones 2401 and 2402, Fig. 4);
1 activated as a vibration sensor to enhance noise reduction and/or echo cancellation.); and 
circuitry adapted to subtract the MVS output signal from the mic output signal and output the resultant signal as a speakerphone output signal (¶0041-0044, Fig. 4. Speaker 2301 activated as a vibration sensor to enhance noise reduction and/or echo cancellation by processor 210. Subtracting the noise signal from the speech + noise signal to reduce noise is well known in the art.).
As mentioned above, while Heiman does not expressly disclose a second speakerphone and a network, it is obvious that the other device that the mobile phone is communicating with could be a speakerphone and it is implicit, if not inherent, that they are communicating over a network.
Heiman does not expressly disclose the at least one microphone adapted to convert the mechanical vibrations into a mechanical vibrations electrical signal, and to output both of the input sound electrical signal and the mechanical vibrations electrical signal as a mic output signal.
However, Heiman (¶0020, ¶0032) discloses noise reduction and that the microphones pick up noise. Heiman (¶0032) further discloses that the vibrations of the casing may be captured by the speaker (VSensor), and these signal aid in noise reduction in conjunction with signals obtained via standard microphones. This implies that the vibration signal is picked up as noise by the microphones; otherwise, there would be no vibration noise to reduce. Heiman (¶0067) also disclose that the speaker is used as a microphone when it acts as a vibration sensor (¶0067). One of ordinary skill in the art would have found it obvious that if the device casing is vibrating, both the actual microphone(s) and the speaker acting as a microphone would pick up the noise.
Heiman does not expressly disclose wherein the circuitry is further adapted to store a plurality of calibration factors comprising- 
α, an input-to-output transformation coefficient for acoustic sound signals in regard to the mic (mic acoustic transformation coefficient/calibration factor), 
β, an input-to-output transformation coefficient for mechanical vibration signals generated by a loudspeaker in regard to the mic (mic vibration transformation coefficient/calibration factor), 
γ, an input-to-output transformation coefficient for acoustic sound signals in regard to the MVS (MVS acoustic transformation coefficient/calibration factor), and 
δ, an input-to-output transformation coefficient for mechanical vibration signals generated by the loudspeaker in regard to the MVS (MVS vibration transformation coefficient/calibration factor). 
	Heiman in view of Levy discloses wherein the circuitry is further adapted to store a plurality of calibration factors comprising- 
α, an input-to-output transformation coefficient for acoustic sound signals in regard to the mic (mic acoustic transformation coefficient/calibration factor), 
ß, an input-to-output transformation coefficient for mechanical vibration signals generated by a loudspeaker in regard to the mic (mic vibration transformation coefficient/calibration factor), 
γ, an input-to-output transformation coefficient for acoustic sound signals in regard to the MVS (MVS acoustic transformation coefficient/calibration factor), and 
δ, an input-to-output transformation coefficient for mechanical vibration signals generated by the loudspeaker in regard to the MVS (MVS vibration transformation coefficient/calibration factor) (Levy, Col. 4 lines 29-59, Figs. 2 and 4. Memory portion 24 stores characterization data ‘C’ that is used by the processing portion 23 to perform a transform function ‘T’ on the audio data. One of ordinary skill in the art would have found 
	The motivation is the same as claim 1 above.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654